Order entered July 22, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00609-CR

                                RODOLFO CHAPA, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MC-18-R0002-D

                                           ORDER
       The clerk’s record was filed May 29, 2019. Appellant filed a docketing statement in

which he states there is no reporter’s record. In light of this, we ORDER this appeal submitted

without a reporter’s record.

       Appellant’s brief is DUE thirty days from the date of this order.



                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE